                           Case 1:19-cv-00466 Document 5 Filed 04/30/19 Page 1 of 2
                                                                                                    CASREF,CLOSED,SA4
                                      U.S. District Court
                            Eastern District of TEXAS [LIVE] (Tyler)
                     CIVIL DOCKET FOR CASE #: 6:19−cv−00167−JDK−KNM

Alexander v. Texas State Board of Medical Examiners et al                  Date Filed: 04/25/2019
Assigned to: District Judge Jeremy D. Kernodle                             Date Terminated: 04/30/2019
Referred to: Magistrate Judge K. Nicole Mitchell                           Jury Demand: None
Cause: 42:1983 Prisoner Civil Rights                                       Nature of Suit: 550 Prisoner: Civil Rights
                                                                           Jurisdiction: Federal Question
Plaintiff
Kenny Alexander                                             represented by Kenny Alexander
                                                                           2308 Lex Ave.
                                                                           Tyler, TX 75702
                                                                           PRO SE


V.
Defendant
Texas State Board of Medical Examiners

Defendant
Texas State Board of Pharmacy

Defendant
Texas State Board of Nursing


 Date Filed       # Docket Text

 04/25/2019     Ï1    COMPLAINT against Texas State Board of Medical Examiners, Texas State Board of Nursing,
                      Texas State Board of Pharmacy, filed by Kenny Alexander.(mjc, ) (Entered: 04/26/2019)

 04/25/2019     Ï2    MOTION for Leave to Proceed in forma pauperis by Kenny Alexander. (mjc, ) (Entered:
                      04/26/2019)

 04/26/2019     Ï3    CASE REFERRED to Magistrate Judge K. Nicole Mitchell. (mjc, ) (Entered: 04/26/2019)

 04/26/2019      Ï    In accordance with the provisions of 28 USC Section 636(c), you are hereby notified that a U.S.
                      Magistrate Judge of this district court is available to conduct any or all proceedings in this case
                      including a jury or non−jury trial and to order the entry of a final judgment. The form Consent to
                      Proceed Before Magistrate Judge is available on our website. All signed consent forms, excluding
                      pro se parties, should be filed electronically using the event Notice Regarding Consent to Proceed
                      Before Magistrate Judge. Consent form mailed to Plaintiff. (mjc, ) (Entered: 04/26/2019)

 04/29/2019     Ï4    ORDER OF TRANSFER transferring this case to the Western District of Texas, Austin Division,
                      forthwith and without delay. Signed by Magistrate Judge K. Nicole Mitchell on 4/29/2019. (mjc, )
                      (Entered: 04/30/2019)

 04/30/2019      Ï    Mailed Order of Transfer 4 to Kenny Alexander via certified mail rrr, tracking no.
                      Case 1:19-cv-00466 Document 5 Filed 04/30/19 Page 2 of 2
                 70183090000184391064. (mjc, ) (Entered: 04/30/2019)

04/30/2019   Ï   Interdistrict transfer to the Western District of Texas Austin Division. (mjc, ) (Entered: 04/30/2019)
